                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )   Criminal No. 18-CR-1107 MV
                                                 )
         vs.                                     )
                                                 )
 WAYNE DAVID RYAN,                               )
                                                 )
                Defendant.                       )


                                PLAINTIFF’S EXHIBIT LIST

         THE UNITED STATES OF AMERICA hereby provides its exhibit list for its case-in-

chief:

                                                        United States v. Wayne David Ryan,
  Name of Party Submitting Exhibits: United States
                                                        18-cr-1107 MV
  Presiding Judge: Martha      Court Reporter:          Trial Exhibits
  Vãzquez
                                                        Courtroom Deputy: Linda Zieba-Romero


  Pltf   Deft   Witness              Off.   Obj. Adm.            Description of Exhibits
  No.    No.
                                                        Modified Ml6-type stripper clip (“square
     1                                                  root” device)
                                                        Photograph Steven Carter took of “Square
     2                                                  Root” machinegun component
                                                        Video and audio tape of Wayne David
                                                        Ryan’s January 20, 2018, meeting with
                                                        CHS2 (0119.016; 0119.017; 0119.018:
                                                        00:00 to 2:25 and 5:47 to 6:59; 0119:018:
     3                                                  3:10 to 3:30 and 7:49 to 8:50).
                                                        Transcript of video and audio tape of the
                                                        Wayne David Ryan’s January 20, 2018,
     4                                                  meeting with CHS2
                                                        Still photo of video of Wayne David
                                                        Ryan’s January 20, 2018, meeting with
                                                        CHS2, 0119.016 at 3:02 (of defendant with
                                                        plyers in his hand making the “square root”
     5                                                  automatic firing device)
Pltf   Deft   Witness   Off.   Obj. Adm.            Description of Exhibits
No.    No.
                                           Still photo of video of Wayne David
                                           Ryan’s January 20, 2018, meeting with
                                           CHS2, 0119.018 at 2:08 (of defendant
   6                                       holding the automatic weapon)
                                           Still photo of video of Wayne David
                                           Ryan’s January 20, 2018, meeting with
                                           CHS2, 0119.018 at 5:54 (of defendant
   7                                       holding the automatic weapon)
                                           Still photo of video of Wayne David
                                           Ryan’s January 20, 2018, meeting with
                                           CHS2, 0119.018 at 6:03 (of defendant
   8                                       holding the automatic weapon)
                                           Still photo of video of Wayne David
                                           Ryan’s January 20, 2018, meeting with
                                           CHS2, 0119.019 at 3:12 (of defendant
   9                                       holding the automatic weapon)
  10                                       Jail call
                                           Palmetto State Armory, model PA-15, 5.56
                                           NATO caliber rifle bearing serial number
  11                                       PA077234
                                           Modified Ml6-type stripper clip (“square
  12                                       root” device)
                                           Modified Ml6-type stripper clip (“square
  13                                       root” device)
                                           Rifle barrel with attached automotive oil
  14                                       filter (home-made silencer)
  15                                       Automotive oil filter (home-made silencer)
  16                                       Automotive oil filter (home-made silencer)
  17                                       Automotive oil filter (home-made silencer)
  18                                       Automotive oil filter (home-made silencer)
  19                                       Automotive oil filter (home-made silencer)
                                           Photos of aircraft found on the defendant’s
  20                                       property
                                           National Firearms Act certification for
  21                                       Wayne David Ryan
                                           Certified Airman File for Wayne David
  22                                       Ryan (1355-1398)
                                           Certified Aerospace Medical Certification
  23                                       File for Wayne David Ryan (1399-1404)
                                           Video of Wayne David Ryan operating
  24                                       aircraft on July 27, 2017
                                           Still photograph of video of Wayne David
  25                                       Ryan operating aircraft on July 27, 2017




                                 2
       The United States reserves the right to introduce any documents produced in discovery or

by Defendant not otherwise specified in this Notice, and to amend its exhibit list before trial.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      /s
                                                      GEORGE C. KRAEHE
                                                      Assistant U.S. Attorney
                                                      201 Third St. NW, Suite 900
                                                      Albuquerque, NM 87102
                                                      (505) 224-1501
                                                      (505) 246-7296 fax


I HEREBY CERTIFY that I filed the foregoing
electronically through the CM/ECF system, which
caused the below counsel of record to be served by
electronic means, as more fully reflected on the
Notice of Electronic Filing.

/s/ Filed Electronically
GEORGE C. KRAEHE
Assistant U.S. Attorney




                                                 3
